Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 	This application is a CON of US Application # 14/611,087 filed on 01/30/2015 is now US PAT 10127583 which is a CON of US Application # 11/834,817  filed on 08/07/2007 is now US PAT 8977631 which claims benefit of US Provisional application # 60/912,389 filed on 04/17/2007

DETAILED ACTION
Response to Amendment
Claims 1-8,10-1,13-18,20-23 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 12/17/2020.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged based on the provisional application 60/912,389 filed on 04/17/2007
Drawings
The Drawings filed on 10/22/2018 are acceptable for examination purpose
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985);        In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 	The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-8,10-1,13-18,20-23 (16/167,289) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10127583. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application. 
Instant US application: 16/167,289
US Patent No. 10,127,583
Claim 1,10,17
      A method comprising:


     receiving, via a user interface, a request for a feedback page about a particular reviewable item, the request identifying the particular reviewable item;
extracting phrases from a plurality of feedback entries about the particular reviewable item identified in the request, the extracted phrases including a first phrase and a second phrase;


     determining a frequency-based score for each of the extracted phrases based on a frequency of the extracted phrases in the feedback entries;
     determining a first facial expression icon to associate with the first phrase in the feedback page, based on the frequency-based score for the first phrase;
     determining a second facial expression icon to associate with the second phrase in the feedback page, based on the frequency-based score for the second phrase; and
     generating the feedback page for display via the user interface, the feedback page generated, in part, by positioning the first and second facial expression icons in the feedback page proximate the first and second phrases, respectively.



          A system comprising: 
one or more hardware processors, configured to: 
     receive, from a network, a feedback request requested via a user interface and for a feedback page, the feedback request identifying a particular product;
extract phrases from a plurality of textual feedback entries that are about the particular product identified in the feedback request, the extracted phrases 
     determine a score for each of the extracted phrases based, at least in part, on a frequency of the extracted phrases in the textual feedback entries;
     determine a first gradation for a first visual indication in the feedback page that corresponds to the first phrase based on the score for the first phrase;

     determine a second gradation for a second visual indication in the feedback page that corresponds to the second phrase based on the score for the second phrase;

      generate the feedback page as a response to the feedback request, the feedback page including text data corresponding to at least the first and second phrases and generated, in part, by applying the first gradation to the first 
     transmit the feedback page over the network to a client device associated with the feedback request.





 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1,12,20 of US Patent No. 10,127,583 to arrive at the claims 1-8,10-1,13-18,20-23 of the instant application 16/167,289 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such instant application 16/167,289 claims are broader.

Claims 1-8,10-1,13-18,20-23 (16/167,289) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8977631 . Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application. 
Instant US application: 16/167,289
US Patent No. 8,977,631 
Claim 1,10,17
      A method comprising:
     receiving, via a user interface, a request for a feedback page about a particular reviewable item, the request identifying the particular reviewable item;
extracting phrases from a plurality of feedback entries about the particular reviewable item identified in the request, the extracted phrases including a first phrase and a second phrase;





frequency-based score for each of the extracted phrases based on a frequency of the extracted phrases in the feedback entries;
     determining a first facial expression icon to associate with the first phrase in the feedback page, based on the frequency-based score for the first phrase;
     determining a second facial expression icon to associate with the second phrase in the feedback page, based on the frequency-based score for the second phrase;; and
     generating the feedback page for display via the user interface, the feedback page generated, in part, by positioning the first and second facial expression icons in the feedback page proximate the first and second phrases, respectively.


          A method comprising: 
    receiving a request to retrieve a plurality of feedback entries about a particular user, the plurality of feedback entries submitted by a plurality of other users, the request including an identifier of the particular user;
retrieving the plurality of feedback entries in response to the request, a portion of the plurality of the feedback entries containing a first term, each retrieved feedback entry being about the particular user identified by the identifier in the request;

building a scoring model implemented by one or more processors, the scoring model based, in part, upon a term frequency count denoting a frequency with which the first term is associated with the particular user in the plurality of the feedback entries in a searchable data structure;
mapping, using the one or more processors, the first term to a graphical illustration, the mapping based upon a second term associated with the graphical illustration; and

      generating a feedback page containing the first term and the graphical illustration.





8,977,631 to arrive at the claims 1-8,10-1,13-18,20-23 of the instant application 16/167,289 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.
















Reasons for Allowance

 	Claims 1-8,10-1,13-18,20-23 are allowed
 	The following is an examiner’s statement of reasons:

	In view of applicant’s amendment to the claims 1-2,8,10-11,14, 17-18,20, remarks at page 9-11(12/17/2020), Livaditis, US Pub. No. 20070112758 in view of Baird, US Pub. No. 20060128263 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“determining a frequency-based score for each of the extracted phrases based on a frequency of the extracted phrases in the feedback entries;
     determining a first facial expression icon to associate with the first phrase in the feedback page, based on the frequency-based score for the first phrase;
     determining a second facial expression icon to associate with the second phrase in the feedback page, based on the frequency-based score for the second phrase”, in claim 1,10,17
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-8,11-,13-16,18,20-23 being definite, enabled by the specification, and further limiting to the independent claims are also allowable







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from  8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158